Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 17, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154697                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154697
                                                                    COA: 333964
                                                                    Leelanau CC: 15-001870-FH
  SALVADOR GUTIERREZ,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 13, 2016
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Leelanau Circuit Court and we
  REMAND this case to that court for resentencing. The defendant was improperly
  assigned ten points on Offense Variable 9 (OV 9), MCL 777.39, because the facts found
  by the trial court did not establish an evidentiary basis for concluding that any victim of
  the defendant’s crime was placed in danger of physical injury or death or in danger of
  property loss. MCL 777.39(1)(d); People v Hardy, 494 Mich. 430, 438 (2013). On
  remand, the trial court shall rescore this variable at zero points. The resulting change in
  the defendant’s total OV score produces a lower guidelines range, entitling the defendant
  to resentencing. See People v Francisco, 474 Mich. 82, 88-90 (2006). In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 17, 2017
           s0510
                                                                               Clerk